DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 6-10-2021, is acknowledged.  Applicants elect, with traverse, Invention I, claims 1-17, method of modulating M. tuberculosis infected cell or tissue by contact with a modulating agent to modify infection.
Applicant's election with traverse is on the ground(s) that they do not agree with the characterization of the cited reference, Paramithiotis et al. (U.S. Pub. No. 2016/0154005).  
This is not found persuasive because no other arguments have been put forth.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elect the species LGALS12 from Table 1.
Claims 1-35 are pending.  Claims 18-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-17 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, "in vivo" and "in vitro" are in italics or not in italics.  Only one style should be used.
Paragraph 0001, priority statement must be updated to show that the application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2018/056168, filed 10/16/2018.
Paragraph 0003, line 6, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0009, line 1, "M. Tuberculosis" should be "M. tuberculosis ".
Paragraph 0012, line 3, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0013, line 2, "M. Tuberculosis" should be "M. tuberculosis ".
Paragraph 0015, lines 1, 3, 12, "M. tuberculosis" should be "M. tuberculosis ".
Paragraph 0016, line 1, 13, "M. tuberculosis" should be "M. tuberculosis ".
Paragraph 0020, description of figure 2E does not define "GSEA" in the figure.
Paragraph 0024, description of figure 6 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0026, description of figure 8 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0027, description of figures 9A, 9C, and 9D does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0029, description of figure 11 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0030, description of figures 12A, and 12B does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0031, description of figure 13 does not define "DGE" in the figure.
Paragraph 0032, description of figure 14 does not define "DGE" in the figure.
Paragraph 0034, description of figure 16 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0035, description of figure 17 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0036, description of figure 18 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0037, description of figure 19A and 19B does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0034, description of figure 16 does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0039, description of figures 21A-21D does not define "tSNE1" or "tSNE2" in the figure.
Paragraph 0042, line 6, "bacili" should be "bacilli".
Paragraph 0056, line 6, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0189, line 6, "S. pyogenes" should be "S. pyogenes ".
Paragraph 0194, line 21, what is mean by "PQPKKKPL"?
Paragraph 02163, last line, "M. Tuberculosis" should be "M. tuberculosis ".
Paragraph 0227, lines 2, 4, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0251, line 2, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0255, line 4, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0301, last line, "Mucobacterium tuberculosis" should be "Mycobacterium tuberculosis ".
Paragraph 0302, line 1, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis "; lines 3, 4, "Mtb" should be "MTB".
Paragraph 0303, line 2, "Mtb" should be "MTB".
Paragraph 0304, line 1, "Mtb" should be "MTB".
Appropriate correction is required.
Drawings
Figure 2A is objected to because "M.TB" should be "MTB".
Figure 2C is objected to because it recites "Ratio TB:Human", but the Brief Description, paragraph 0020 recites "MTB/cell".
Figure 3A is objected to because "M.Tb" should be "M. tb", and, "M. Tuberculosis" should be "M. tuberculosis ".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following: lines 1, 3, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 2 is objected to because of the following: line 3, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 3 is objected to because of the following: line 2, "Mycobacterium Tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 5 is objected to because of the following: line 3, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 6 is objected to because of the following: line 2, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 8 is objected to because of the following: line 2, "Mycobacterium tuberculosis" should be "Mycobacterium tuberculosis ".  Appropriate correction is required.
Claim 10 is objected to because of the following: line 4, "or " should not be in italics.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are drawn to methods modulating a cell or tissue infected with Mycobacterium Tuberculosis, the method comprising contacting the cell or tissue with a modulating agent in an amount sufficient to modify the Mycobacterium Tuberculosis infection of the cell or tissue as compared to the infection in the absence of the modulating agent.
	While the claims require that the methods result in a modification of the M. tuberculosis infection, it is unclear if said modification decreases said M. tuberculosis infection or increases said M. tuberculosis infection.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "a cell or tissue" in line 1.
	There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 2 depends, recites "a cell or tissue infected with Mycobacterium tuberculosis", not just "a cell or tissue".
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is the method of claim 2, wherein the genes whose expression is increased in a cell infected with Mycobacterium Tuberculosis is a gene in Table 1.
	The claim is unclear because while the wording of the claim may not change, Table 1 in the specification may be amended, which would change the scope of the claimed invention.
	Therefore, the name of the gene must be entered into the claim in place of "in Table 1".
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "a cell or tissue" in line 1.
	There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 5 depends, recites "a cell or tissue infected with Mycobacterium tuberculosis", not just "a cell or tissue".
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the genes" in line 1.
	There is insufficient antecedent basis for this limitation in the claim because claim 5, from which claim 6 depends, recites "host genes", not just "genes".
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the method of claim 5, wherein the genes whose expression is decreased in a cell infected with Mycobacterium tuberculosis is a gene in Table 2.
	The claim is unclear because while the wording of the claim may not change, Table 2 in the specification may be amended, which would change the scope of the claimed invention.
	Therefore, the name of the gene must be entered into the claim in place of "in Table 2".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the one or more host genes" in line 1.
	There is insufficient antecedent basis for this limitation in the claim because claim 6, from which claim 7 depends, recites "genes whose expression is decreased", not just "one or more host genes".
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "wherein the host gene expression" in line 1.
	There is insufficient antecedent basis for this limitation in the claim because claim 2, from which claim 8 depends, recites "host genes whose expression is increased", not just "host gene expression".
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if "cyclins and cell cycle regulators" is one choice or two choices.  If two choices, then it is recommended that the claim be amended to recite, "cytokines, cyclins, and cycle regulators".
Claims 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is the method of claim 1, wherein the host gene is associated with endocytosis or intracellular transport.
	The specification does not define the metes and bounds of "associated with".  Thus, it unclear what relationship exists between said host gene and endocytosis and intracellular transport.
	Claim 12 depends from claim 11, but does not clarify the issue.
Claims 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is the method of claim 1, wherein the host gene is associated with macromolecular complex assembly.
	The specification does not define the metes and bounds of "associated with".  Thus, it unclear what relationship exists between said host gene and macromolecular complex assembly.
	Claim 14 depends from claim 13, but does not clarify the issue.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is the method of claim 1, wherein the host gene is associated with chemotaxis, inflammatory response, metabolism, or cell death.	
	The specification does not define the metes and bounds of "associated with".  Thus, it unclear what relationship exists between said host gene and chemotaxis, inflammatory response, metabolism, or cell death.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	The claims are drawn to methods modulating a cell or tissue infected with Mycobacterium Tuberculosis, the method comprising contacting the cell or tissue with a modulating agent in an amount sufficient to modify the Mycobacterium Tuberculosis infection of the cell or tissue as compared to the infection in the absence of the modulating agent.
	The only examples in the specification do not show that contacting a cell or tissue with a modulating agent modifies an M. tuberculosis infection of the cell or tissue.
	Example 1 is drawn only to measuring gene expression in Mycobacterium tuberculosis infected cells in vitro.  Human monocyte derived macrophages were infected with an Mycobacterium tuberculosis expressing RFP for ~72 hours.  Genes whose expression were positively (Table 1) or negatively (Table 2) correlated with Mycobacterium tuberculosis infection were identified. 
	There are no examples of contacting any cell or tissue infected with Mycobacterium tuberculosis with any agent(s).
	Example 2 is drawn only to Rhesus Macaques infected with SHIV for 6 months.  In vitro assays utilizing cells from the SHIV infected Rhesus Macaques identified gene markers that are differentially expressed in SHIV infected cells.
	Example 3 is drawn only to CD14+ macrophages isolated from healthy donor blood and differentiated into monocyte derived macrophages (MDMs) for 1 week using GM-CSF.  Then, the in vitro macrophages were infected with Mtb in the form of single bacilli or aggregated bacteria.  Gene expression was measured following said infection.
	However, there are no examples of contacting any cell or tissue infected with Mycobacterium tuberculosis with any agent(s).

	Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e.,
methods modulating a cell or tissue infected with Mycobacterium Tuberculosis, the method comprising contacting the cell or tissue with a modulating agent in an amount sufficient to modify the Mycobacterium tuberculosis infection of the cell or tissue as compared to the infection in the absence of the modulating agent.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 16, 2021